Detailed Action
This application is in response to application filed on 09/02/2020 claiming priority PCT/JP2019/008775 filed on 03/06/2019 which further claims foreign priority to Japanese Application no. JP2018-044547 filed on 03/1/2018.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Claims 1-7 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 10/29/202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 09/0/2020 are accepted. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see specification paragraph 0004). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term “AWS” or “Amazon Web Services”, “openstack”, which iare trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a definition file management unit configured to store” (claim 1, line 1), “screen generation unit configured to generate a catalog creation 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  At least figure 1 and accompanying text in specification.  Furthermore, the examiner notes that above noted functions are interpreted as “non- specialized functions”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the a catalog file relevant to a catalog file” (claim 1, lines 3-4). 
Additionally, Claim 1 recites the limitation "the relevant catalog files" (line 8.  
There is insufficient antecedent basis for this limitation in the claim.
Accordingly, appropriate amendments/remarks are required. 
At least due to dependency, claims 2-5 are rejected under the same rational as set forth above. 
Independent claims 6-7 include similar offending language as claims 1 and are therefore rejected under the same rational as set forth claims 6-7. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 7:
In summary, claim 7 recites “a program for causing”.  The claim fails to recite at least one component that is necessarily a hardware.  Furthermore, the specification fails 
Thus, the recited “program” is not a "process", a "machine", a "manufacture", or "composition of matter", as defined in 35 U.S.C. 101.  
 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Ceneviva et al. (US 2017/0286389 A1, referred herein after as D1). 

As per claim 1, D1 discloses, 
A catalog file creation assistance device comprising, (D1, title, abstract).  
a definition file management unit configured to store, for each catalog file to be created, a definition file, the definition file defining information of a catalog file relevant to a catalog file to be created, and an attribute described in the catalog file to be created, for each catalog file to be created, (D1, 0007-0009, 0030-0041 figure 1, figure 2 and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”) relevant to a catalog file to be created, and an attribute described in the catalog file to be created, for each catalog file to be created). 
a screen generation unit configured to generate a catalog creation screen for each catalog file to be created by referring to the definition file, (D1, 0007-0009,  
 the catalog creation screen including i) a link for calling the catalog creation screen for creating the relevant catalog files, and ii) an input field for each attribute described in the catalog file to be created, (D1, 0007-0009, 0023-0026,. 0030-0045 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”) relevant to a catalog file to be created, and an attribute described in the catalog file to be created, for each catalog file to be created, where the a form is generated/displayed for user input various values.  In particular, D1 (0045) discloses processing inputs in a first field, where the first field is linked with other fields/forms in other forms, and accordingly, when a first field is activated, other fields/forms are generated based on the template.). 
and a screen input unit configured to: receive an input of an attribute value in the input field for each attribute via the catalog creation screen, and register the catalog file to be created including the received attribute value in a catalog file management unit, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”) relevant to a catalog file to be created, and an attribute described in the catalog file to be created, for each catalog file to be created, where the a form is generated/displayed for user input various values.  D1 further discloses saving the form and the values/attributes in database 9B).

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses, 
wherein a catalog file, which becomes part of components of the catalog file to be created, is described in the definition file as information of the relevant catalog file, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”) relevant to a catalog file to be created, and an attribute described in the catalog file to be created, for each catalog file to be created, where the a form is generated/displayed for user input various values.  D1 further discloses saving the form and the values/attributes in database 9B).

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein a catalog file having an attribute value, which is referred to by the catalog file to be created, is described in the definition file as information of the relevant catalog files, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”) relevant to a catalog file to be created, and an attribute described in the catalog file to be created, for each catalog file to be created, where the a form is generated/displayed for user input various values.  D1 further discloses saving the form and the values/attributes in database 9B).

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein requirement information indicating whether description in the catalog file is required for each attribute is defined in the definition file, and the screen generation unit displays an attribute included in the catalog creation screen to be created, with the requirement information added, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”), where the template includes field names of the form/data file to be generated and displayed as shown in figures 6A-7C).

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein a plurality of candidate values that are taken for each attribute are defined in the definition file, and the screen generation unit sets an input field for an attribute included in the catalog creation screen to be created, as an input field for selecting one candidate value from the plurality of candidate values, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”), where the template includes field names of the form/data file to be generated and displayed as shown in figures 6A-7C, the field types including drop down type fields having multiple options.).

As per claims 6-7:
Claims 6-7 are method and program corresponding to device claim 1 and are of substantially same scope. 
Accordingly, claims 6-7 are rejected under the same rational as set forth for claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144